Citation Nr: 1728666	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-25 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for lower back condition. 

2.  Evaluation to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	California Department of Veteran's Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served in the Marine Corps and Navy, with periods of active duty from June 1985 to June 1989, from December 1990 to September 1991, from January 2002 to January 2003, from January 2006 to November 2006, as well as additional Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran's claim for service connection for a lumbar spine injury was initially denied in an October 1997 rating decision.  The RO denied the claim because the Veteran's service treatment records were not currently available for review.  Hence, the RO concluded that entitlement to service connection for lumbar spine injury was not warranted.  The RO notified the Veteran in a November 1997 denial letter, but the Veteran did not appeal the decision and did not submit relevant evidence within one year of the decision.  Therefore, the claim became final.  See 38 U.S.C.S. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016).  Typically, the Veteran would be required to submit new and material evidence to reopen this finally adjudicated claim pursuant to 38 C.F.R. § 3.156(a).  However, since the October 1997 rating decision, additional service department records have been received.  Because these additional records existed at the time of the prior denial but had not been associated with the claims file, VA must reconsider the lower back condition claim on its merits.  38 C.F.R. § 3.156(c).  The Board has amended the title page accordingly.

In October 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.
The issues of entitlement to service connection for lower back condition, evaluation in excess of 70 percent disabling for PTSD, and entitlement to a TDIU due to service-connected PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's claims. 

In regards to the lower back condition claim, the Veteran contends that his current lower back condition is the result of an in-service injury that occurred in either 1988 or 2006.  

In the Veteran's initial July 1997 Application for Compensation and Pension, the Veteran stated that he sustained a lumbar spine injury in 1988.  Following the RO's October 1997 Rating Decision denying the claim, the Veteran filed a second Application for Compensation and Pension for a "back condition" in March 2007.  Subsequently, the Veteran's fellow service members submitted buddy statements asserting that the Veteran injured his back during a convoy mission in 2006. 

Service treatment records reveal that the Veteran reported being involved in a motor vehicle accident in 1988.  An April 1989 Report of Medical Examination documented his complaints of "mild lumbar strain."  In July 1989, a clinician noted the Veteran's reports that he was involved in an automobile accident two years earlier.  Also, service treatment records reveal complaints of lower back pain throughout the Veteran's military career, to include January 1997, March 2006, May 2006, and November 2006.  

In June 2007, the Veteran was afforded a general medical VA examination.  There, the Veteran reported the onset of his back problem to be in 2006.  He also indicated that his pain radiates down his left calf.  The VA examiner noted that the Veteran had not undergone an MRI.  The VA examination report documented a diagnosis of "Chronic low back pain due to degenerative disc disease.  Xray Neg." 

In June 2009 correspondence, the Veteran's private chiropractor, Dr. S.C., stated that he had been treating the Veteran for injuries to his lumbar spine.  He additionally offered his opinion as to the etiology of the Veteran's current lower back condition, stating that he had received and reviewed the Veteran's military medical records.  Ultimately, he opined that "it is probable that his current condition, in terms of his lumbar spine, is related to the injuries he sustained while in the U.S. Navy and deployed in Iraq." 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  A medical examination or medical opinion is necessary in a claim for service connection if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See 38 C.F.R. § 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Unfortunately, there remains insufficient evidence to decide the claim.  First, the Board acknowledges that the June 2006 VA examination documented a diagnosis of "degenerative disc disease."  However, pursuant to Diagnostic Code 5003, degenerative arthritis must be established by x-ray findings.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Here, the June 2007 diagnosis was neither established by X-ray nor MRI findings.  Therefore, the June 2007 diagnosis is inadequate for purposes of establishing the elements of service connection. 

Next, Dr. S.C.'s correspondence is inadequate to establish a medical nexus between the Veteran's current condition and his in-service injury.  In his correspondence, Dr. S.C. stated that it is "probable" that the Veteran's lower back condition is related to service.  However, this opinion is too speculative to establish a medical nexus because it did not specify with reasonable probability whether there is a connection between the current disability and the in-service event.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  

In light of the foregoing, the Board finds that the low threshold of the McLendon standard has been met in this instance and that the Veteran should be afforded a VA examination to determine whether a causal relationship exists between the current lower back condition and service.  McLendon, 20 Vet. App. at 81.

In regards to the Veteran's PTSD claim, the Veteran indicated at the October 2016 videoconference hearing that he met with a vocational rehabilitation counselor at a local VA medical center.  Currently, documents related to the vocational rehabilitation counseling have not been associated with the claims file.  Thus, on remand, complete vocational rehabilitation records must be obtained. 

Last, as the outcome of the Veteran's pending increased rating claim may affect the outcome of his claim of entitlement to a TDIU, a final decision on entitlement to a TDIU would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Thus, the issue of entitlement to a TDIU is also being remanded.

Accordingly, the case is REMANDED for the following action:

1.  Update the file with any VA treatment records and military personnel records relevant to the Veteran's claim.  Specifically, obtain any vocational rehabilitation counseling records and associate the records with the claims file. 

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA examination, with a qualified examiner, to determine the etiology of any diagnosed lower back condition.  

All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please identify the Veteran's lower back condition by medical diagnosis. 

(b) If a medical diagnosis for the Veteran's lower back condition is validated, indicate whether it is as least as likely as not (50 percent probability or more) that the disability is related to the alleged 2006 in-service injury. 

In regards to the alleged 2006 injury, please specifically address the following evidence: (1) May 2006 service treatment records documenting a diagnosis of lumbago; (2) Dr. S.C.'s June 2009 correspondence; (3) October 2009 buddy statement from C.I.; and (4) December 2009 buddy statement from CPL. Phillips.

(c) If it is less likely than not that the Veteran's current disability is related to the alleged 2006 in-service injury, indicate whether it is at least as likely as not (50 percent probability or more) that the disability is related to the alleged 1988 automobile accident.

In regards to the alleged 1988 injury, please specifically address the following evidence: (1) April 1989 Report of Medical Examination; (2) July 1989 service treatment record documenting the Veteran's reports of an automobile accident; and (3) November 1990 Report of Medical History.  

In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinion rendered must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

3. After completing the requested action, readjudicate the service connection claim, the increased rating claim, and the claim for entitlement to a TDIU for his service-connected PTSD.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


